Citation Nr: 1043192	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-28 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include coronary artery disease and hypertension.

2.  Entitlement to an increased rating for lumbosacral 
radiculopathy of the right lower extremity, currently rated 20 
percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
radiculopathy of the left lower extremity, currently rated 10 
percent disabling.

4.  Entitlement to an effective date earlier than December 15, 
2006 for the award of an increased rating of 40 percent for 
discogenic disease of the lumbar spine with spinal stenosis.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1970.

These matters come before the Board of Veterans' Appeals (Board) 
from September 2006 and October 2007 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Offices (RO) in 
Columbia, South Carolina and Newark, New Jersey, respectively.  
In the September 2006 decision, the RO denied entitlement to 
service connection for coronary artery disease and hypertension.  

In the October 2007 decision, the RO denied entitlement to 
increased ratings in excess of 10 percent for lumbosacral 
radiculopathy of the right and left lower extremities and granted 
an increased rating of 40 percent for discogenic disease of the 
lumbar spine with spinal stenosis, effective December 15, 2006.  
Jurisdiction over the Veteran's claims has remained with the RO 
in Newark, New Jersey.

In an October 2008 Decision Review Officer (DRO) decision, an 
increased rating of 20 percent was granted for lumbosacral 
radiculopathy of the right lower extremity, effective December 
15, 2006.

In his August 2007 and December 2008 substantive appeals (VA Form 
9), the Veteran requested a Board hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  A hearing was scheduled 
in June 2010 and the Veteran was notified of the hearing by a 
letter dated in May 2010; however he failed to appear for the 
hearing.  He has offered no explanation as to why he was unable 
to appear for the scheduled hearing, and he has since made no 
request for another hearing.  Accordingly, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's medical records reveal that he has been diagnosed 
as having various cardiovascular disabilities.  For example, VA 
ambulatory care treatment notes dated in April and December 2005 
and March 2006 indicated diagnoses of essential hypertension and 
a July 2007 VA examination report indicated a diagnoses of 
essential hypertension and coronary artery disease.  Thus, 
current cardiovascular system disabilities have been 
demonstrated.

There is evidence that the Veteran's cardiovascular disability 
may have pre-existed his service.  His June 1968 entrance 
examination reveals that his blood pressure was recorded as 
150/90 and that it was noted that he had borderline hypertension.  
Also, a June 1968 report of medical history completed for 
purposes of enlistment indicates that the Veteran reported a 5 to 
6 month period of treatment for hypertension 2 to 3 years prior 
to June 1968.  

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2010).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2010).

The Veteran's service treatment records indicate that in May 1969 
his blood pressure was recorded as 120/98.  However, his June 
1970 separation examination reveals that his blood pressure was 
recorded as 128/80.  Thus, there is evidence of possible in-
service aggravation of a possible pre-existing cardiovascular 
system disability.  

At a VA examination in July 2007, the Veteran was diagnosed as 
having essential hypertension and coronary artery disease.  The 
physician who conducted the examination stated, based upon a 
review of the Veteran's claims file, that she did not believe 
that his coronary artery disease or hypertension were exacerbated 
by his service-connected back disability.  Although the Veteran's 
back disability may have limited his ability to exercise and move 
around, she did not believe that his coronary artery disease or 
hypertension were the result of his back pain.  No further 
explanation or reasoning was provided.

The July 2007 VA examination is inadequate because the examiner 
did not provide any explanation or reasoning for her opinion that 
the Veteran's coronary artery disease and hypertension were not 
caused or aggravated by his service-connected back disability.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  

A new examination is also needed to obtain a medical opinion as 
to whether the Veteran's cardiovascular system disability pre-
existed service and, if so, whether it was aggravated by service, 
or whether it is otherwise related to service on a direct basis.  

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's 
duty to assist includes a duty to help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody.  38 C.F.R. § 3.159(c)(4).  

In a May 2009 letter, the Veteran stated that he had been 
hospitalized in March 2009 for cardiac problems at Ocean Medical 
Center in Brick, New Jersey and he submitted several treatment 
records from this facility.  VA has adopted a regulation 
requiring that when it becomes aware of relevant private 
treatment records it will specifically notify the Veteran of the 
records and provide a release to obtain the records.  If the 
Veteran does not provide the release, VA has undertaken to 
request that the Veteran obtain the records.  38 C.F.R. 
§ 3.159(e)(2).  Records of treatment at Ocean Medical Center 
would be relevant to the claim for service connection for a 
cardiovascular disability.  The procedures outlined in 38 C.F.R. 
§ 3.159(e)(2) have not yet been followed.

The July 2007 VA examination report indicates that the Veteran 
was unemployed and receiving Social Security Administration (SSA) 
disability benefits for an unspecified disability.  The United 
States Court of Appeals for Veterans Claims has held that where 
there has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained, if relevant.  
Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 
F.3d 1317, 1321 (2010) (there is no duty to get SSA records when 
there is no evidence that they are relevant).  The medical 
records related to the SSA's disability determination have not 
yet been associated with the claims file and may be relevant.

In June 2009, the Veteran submitted VA treatment records 
pertaining to his lower back disability from the VA Medical 
Center in East Orange, NJ (VAMC East Orange) which were dated in 
April 2009.  The Veteran also submitted VA treatment records 
pertaining to his cardiovascular and lower back disabilities from 
the Manhattan Campus of the VA New York Harbor Healthcare System 
(VAMC Manhattan) dated in January and April 2009.  It is not 
clear that all relevant VA treatment records have been obtained 
inasmuch as there is a several year gap between the most recent 
records obtained by the RO and the records submitted by the 
Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to make 
the decision. 

2.  Obtain and associate with the Veteran's 
claims file all records of his treatment 
for low back and cardiovascular 
disabilities, and neurological disability 
of the lower extremities from: VAMC East 
Orange from April 2006 to the present; the 
VA outpatient clinic in Brick, New Jersey 
from December 2006 to the present; and VAMC 
Manhattan from September 2008 to the 
present. 

3.  Ask the Veteran to complete a release 
to obtain records of his May 2009 
hospitalization at Ocean Medical Center in 
Brick, New Jersey.

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

4.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine whether the 
current cardiovascular disability was 
incurred or aggravated in service.  All 
indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether the 
current cardiovascular system disability 
clearly and unmistakably pre-existed 
service and, if so, whether the disability 
was clearly and unmistakably not aggravated 
(underwent no permanent increase in 
disability) by active service beyond the 
normal progression of the disease. 

If a current cardiovascular disability did 
not clearly and unmistakably pre-exist 
service, and was not clearly and 
unmistakably permanently aggravated in 
service, the examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
current cardiovascular disability had its 
onset in service or in the year immediately 
after service or is otherwise the result of 
a disease or injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

5.  The agency or original jurisdiction 
(AOJ) should review the examination report 
to ensure that it contains the information 
and opinions requested in this remand and 
are otherwise complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Then the case 
should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

